United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                     UNITED STATES COURT OF APPEALS                  September 18, 2003
                          FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 02-51111
                               Summary Calendar


                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                      versus

                        LUIS JOSE LOZANO-RAMIREZ,

                                                      Defendant-Appellant.


             Appeal from the United States District Court
                   for the Western District of Texas
                           (EP-99-CR-1497-3)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Luis    Jose    Lozano-Ramirez       appeals    his    convictions       for

conspiracy     to   possess,    and    possession,   with    the    intent     to

distribute more than five kilograms of cocaine.             He challenges the

sufficiency of the evidence.

     Lozano’s presence at certain places and times supports the

jury’s finding that he was a member of the conspiracy.              See United

States v. Turner, 319 F.3d 716, 721 (5th Cir.)(mere presence will



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
not alone support an inference of conspiracy; however, this factor

may    be       considered   in    finding    conspiratorial        activity),    cert.

denied, 123 S. Ct. 1939 (2003); United States v. Paul, 142 F.3d

836,    840       (5th   Cir.    1998)     (jury   may    find    participation       from

defendant’s presence when presence would be unreasonable for anyone

other than a knowledgeable participant).                     In addition, Benjamin

Haro,       a    co-defendant,     testified       that   Lozano    and     another   co-

defendant were “working for the bosses” and “in charge”.                        Because

Haro’s testimony was not “factually insubstantial or incredible”,

it     is       sufficient      evidence     to    support       Lozano’s    conspiracy

conviction.         United States v. Westbrook, 119 F.3d 1176, 1190 (5th

Cir. 1997).         In sum, “a reasonable trier of fact could have found

that the evidence established guilt beyond a reasonable doubt”.

United States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).

       Lozano’s brief lists the sufficiency of evidence supporting

his possession with intent to distribute conviction as an issue on

appeal, but he does not discuss the issue in his brief.                      Because he

has failed to brief this issue, it is abandoned.                      See FED. R. APP.

P. 28 (a)(9)(A); e.g., Yohey v. Collins, 985 F.2d 222, 224 (5th

Cir. 1993)(failure to specifically brief issue results in its

abandonment).

                                                                            AFFIRMED




                                              2